UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                      No. 18-1927


In re: ROGER ELLIOTT,

                     Petitioner.



                            On Petition for Writ of Mandamus.


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petitions dismissed by unpublished per curiam opinion.


Roger Elliott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger Elliott petitions for a writ of mandamus, seeking an order directing the

Merit Systems Protection Board (MSPB) to remedy his allegedly unlawful termination

from the Federal Deposit Insurance Corporation nearly two decades ago.           We lack

authority to grant the relief Elliott seeks. See In re Ojeda Rios, 863 F.2d 202, 204-05 (2d

Cir. 1988) (collecting cases holding that appellate court’s jurisdiction over mandamus

petitions is limited to petitions directed toward tribunal over which it has appellate

authority); see also Flynn v. U.S. Sec. & Exch. Comm’n, 877 F.3d 200, 203 (4th Cir.

2017) (outlining our limited authority over petitions for review from MSPB).

Accordingly, we deny Elliott’s motions for clarification, deny his motion to amend the

mandamus petitions, and dismiss the mandamus petitions.           We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                 PETITIONS DISMISSED




                                            2